In re F. Miller & Sons, Inc.; — Defendants); applying for prohibition, mandamus, certiorari, supervisory and/or remedial writ; Parish of Calcasieu, 14th Judicial District Court, Div. “F”, No. 96-2964; to the Court of Appeal, Third Circuit, No. CW97-0136.
Granted. Judgment of the trial court ordering production of the accident report is reversed and set aside for the reasons set forth in Judge Amy’s dissenting opinion. Case remanded to the trial court for further proceedings.
JOHNSON, J., not on panel.